                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


DAMIEN BANKS,

       Petitioner,                                                 Case No. 16-CV-14122
v.
                                                                     HON. AVERN COHN
                     1
JACK KOWALSKI,

     Respondent.
_________________________________/

                        MEMORANDUM AND ORDER
            DENYING THE PETITION FOR A WRIT OF HABEAS CORPUS
                                   AND
            DECLINING TO ISSUE A CERTIFICATE OF APPEALABILITY

                                     I. Introduction

       This is a habeas case under 28 U.S.C. § 2254. Petitioner Damien Banks

(Petitioner) is a state inmate serving a sentence of 6-20 years for assault with intent to

do great bodily harm less than murder, M.C.L. § 750.84, 6-20 years for conspiracy to

commit assault with intent to do great bodily harm less than murder, M.C.L. § 750.157a

and M.C.L. § 750.84, 15-40 years for armed robbery, M.C.L. § 750.529, and 15-40

years for conspiracy to commit armed robbery, M.C.L. § 750.157a and M.C.L. §

750.529. Petitioner filed a pro se petition for a writ of habeas corpus claiming that he is

incarcerated in violation of his constitutional rights. Respondent, through the Attorney

General’s Office, filed a response, arguing that Petitioner’s claims are meritless or

procedurally defaulted. For the reasons which follow, the petition will be denied.




       1
        The caption is AMENDED to reflect the current warden of Petitioner’s
incarceration.
                                 II. Procedural History

      Petitioner was convicted following a jury trial. Petitioner filed an appeal of right.

The Michigan Court of Appeals affirmed his conviction. People v. Banks, No. 319889,

2015 WL 6438128 (Mich. Ct. App. Oct. 22, 2015). Petitioner then filed a pro se

application for leave to appeal with the Michigan Supreme Court, which was denied.

People v. Banks, 499 Mich. 884 (2016).

      Petitioner seeks habeas relief on the following grounds:

      I.     There was insufficient evidence to convict petitioner in state
             court of conspiracy to commit assault with intent to commit
             great bodily harm, armed robbery, and conspiracy to commit
             armed robbery, in violation of his federal constitutional right to
             due process.

      II.    Petitioner was denied his Sixth Amendment right to a fair trial
             and Fourteenth Amendment right to the presumption of
             innocence when the state trial judge introduced jury
             instructions which diluted the prosecution’s burden of proof and
             shifted the burden to the defense.

      III.   Petitioner was denied his Sixth Amendment constitutional right
             to the effective assistance of counsel at his trial, specifically
             when counsel: (A) failed to effectively impeach the complaining
             witness; (B) failed to investigate and introduce surveillance
             video which would have corroborated his actual innocence; and
             (C) failed to object to the prosecution’s use of false testimony
             and evidence, in violation of due process.

                                        III. Facts

      The material facts leading to Petitioner’s conviction are recited verbatim from the

Michigan Court of Appeals’ opinion, which are presumed correct on habeas review.

See 28 U.S.C. § 2254(e)(1); Wagner v. Smith, 581 F.3d 410, 413 (6th Cir. 2009):

      Brad Bohen lived down the street from Tiffany Greathouse. After meeting in
      the neighborhood, Bohen became friends with Greathouse’s brother, Maliki
      Greathouse, and her boyfriend, defendant Banks. On the day in question,

                                             2
Bohen testified that Banks and Maliki were visiting his home when he took
a phone call from his attorney. Bohen told his attorney that he had gathered
sufficient money to pay a $650 retainer plus additional fees and that he
wished to procure his services. When Banks and Maliki heard this
conversation, they allegedly looked at each other and left.

Later that day, Bohen left his home with approximately $2,500 in cash in his
pocket. He travelled (sic) with his friend Renee Nomer and her two children
to Costco and then to T.G.I. Friday’s for dinner. While inside the restaurant,
Bohen fielded two phone calls from Banks. Bohen alleged that Banks wanted
him to purchase some Xanax and Adderall from him. Bohen told Banks that
he could meet him at the restaurant. Banks called once and claimed to be
outside the restaurant. Bohen could not find him in the parking lot and
returned to his table. Bohen testified that Banks called again and claimed to
be waiting outside. When Bohen exited the restaurant, he saw Greathouse
sitting inside a vehicle in the parking lot. Bohen asserted that Greathouse
pointed toward the back of the restaurant.

Bohen walked toward the back parking lot and saw Banks and Lyons
standing near the dumpster. Lyons is the boyfriend of Greathouse’s mother
and Bohen had not met him before the attack. As Bohen approached the
men, someone struck him from behind in the head and he fell to the ground.
Banks and Lyons ran toward him, and Bohen initially believed they were
coming to assist him. However, Banks and Lyons joined the fray, keeping
him on the ground, and hitting and kicking him. A young female employee of
the restaurant came out at the end of her shift and saw two tall, thin black
men wearing hooded jackets beating a white man who was curled on the
ground in fetal position. One man was using a “small, blunt object” that
“looked like a hammer” to beat the victim in the head. She saw a third man
standing watch. She yelled and the men ran away, with one man dropping
something out of his pocket along the way. At the end of this encounter,
Bohen had only $661 remaining in his pockets.

Bohen was hospitalized for five days and required surgery to remove a shard
of his skull from his brain. Investigating officers brought photographic lineups
to the hospital for Bohen’s review. The first included black and white
photographs and Bohen was unable to identify his attackers. In the second
lineup, Bohen identified Banks. In a third, Bohen selected Lyons from the
array.

Following a joint trial before a single jury and several days of jury
deliberations, the jury acquitted the defendants of the greatest charged
offenses and convicted them of assault with intent to commit great bodily
harm, armed robbery, and conspiracy to commit those offenses. These
consolidated appeals followed.

                                       3
People v. Banks, 2015 WL 6438128, at *1-2.

                                IV. Standard of Review

      28 U.S.C. § 2254(d) imposes the following standard of review for habeas cases:

      An application for a writ of habeas corpus on behalf of a person in custody
      pursuant to the judgment of a State court shall not be granted with respect
      to any claim that was adjudicated on the merits in State court proceedings
      unless the adjudication of the claim–

                       (1)    resulted in a decision that was contrary to, or involved
                       an unreasonable application of, clearly established Federal
                       law, as determined by the Supreme Court of the United
                       States; or

                       (2)   resulted in a decision that was based on an
                       unreasonable determination of the facts in light of the
                       evidence presented in the State court proceeding.

       A state court’s decision is “contrary to” clearly established federal law if the state

court arrives at a conclusion opposite to that reached by the Supreme Court on a

question of law or if the state court decides a case differently than the Supreme Court

has on a set of materially indistinguishable facts. Williams v. Taylor, 529 U.S. 362, 405-

06 (2000). An “unreasonable application” occurs when “a state court decision

unreasonably applies the law of [the Supreme Court] to the facts of a prisoner’s case.”

Id. at 409. A federal habeas court shall not “issue the writ simply because that court

concludes in its independent judgment that the relevant state-court decision applied

clearly established federal law erroneously or incorrectly.” Id. at 410-11.

       “[A] state court’s determination that a claim lacks merit precludes federal habeas

relief so long as ‘fairminded jurists could disagree’ on the correctness of the state

court’s decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011)(citing Yarborough v.

Alvarado, 541 U.S. 652, 664 (2004)). The Supreme Court emphasized “that even a

                                             4
strong case for relief does not mean the state court’s contrary conclusion was

unreasonable.” Id. at 102 (citing Lockyer v. Andrade, 538 U.S. 63, 75 (2003)).

Furthermore, pursuant to § 2254(d), “a habeas court must determine what arguments

or theories supported or...could have supported, the state court’s decision; and then it

must ask whether it is possible fairminded jurists could disagree that those arguments

or theories are inconsistent with the holding in a prior decision” of the Supreme Court.

Id. To obtain habeas relief in federal court, a state prisoner is required to show that the

state court’s rejection of his claim “was so lacking in justification that there was an error

well understood and comprehended in existing law beyond any possibility for

fairminded disagreement.” Id. at 103.

                                        V. Analysis

                             A. Sufficiency of the Evidence

                                    1. Legal Standard

       In his first claim, Petitioner says that there was insufficient evidence to sustain

his convictions. “[T]he Due Process Clause protects the accused against conviction

except upon proof beyond a reasonable doubt of every fact necessary to constitute the

crime with which he is charged.” In Re Winship, 397 U.S. 358, 364 (1970). But the

critical inquiry on review of the sufficiency of the evidence to support a criminal

conviction is, “whether the record evidence could reasonably support a finding of guilt

beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 318 (1979). This

inquiry, however, does not require a court to “ask itself whether it believes that the

evidence at the trial established guilt beyond a reasonable doubt.” Instead, the



                                             5
relevant question is whether, after viewing the evidence in the light most favorable to

the prosecution, any rational trier of fact could have found the essential elements of the

crime beyond a reasonable doubt. Id. at 318-19 (internal citation and footnote

omitted)(emphasis in the original).

       A federal habeas court may not overturn a state court decision that rejects a

sufficiency of the evidence claim merely because the federal court disagrees with the

state court’s resolution of that claim. Instead, a federal court may grant habeas relief

only if the state court decision was an objectively unreasonable application of the

Jackson standard. See Cavazos v. Smith, 565 U.S. 1, 2 (2011). “Because rational

people can sometimes disagree, the inevitable consequence of this settled law is that

judges will sometimes encounter convictions that they believe to be mistaken, but that

they must nonetheless uphold.” Id. For a federal habeas court reviewing a state court

conviction, “the only question under Jackson is whether that finding was so

insupportable as to fall below the threshold of bare rationality.” Coleman v. Johnson,

566 U.S. 650, 656 (2012). A state court’s determination that the evidence does not fall

below that threshold is entitled to “considerable deference under [the] AEDPA.” Id.

       Finally, on habeas review, a federal court does not reweigh the evidence or

redetermine the credibility of the witnesses whose demeanor was observed at trial.

Marshall v. Lonberger, 459 U.S. 422, 434 (1983). It is the province of the factfinder to

weigh the probative value of the evidence and resolve any conflicts in testimony. Neal

v. Morris, 972 F.2d 675, 679 (6th Cir. 1992). A habeas court therefore must defer to

the fact finder for its assessment of the credibility of witnesses. Matthews v.

Abramajtys, 319 F.3d 780, 788 (6th Cir. 2003).

                                            6
                                      2. Application

         Petitioner says that there was insufficient evidence to convict him of conspiracy

to commit assault with intent to commit great bodily harm, assault with intent to commit

great bodily harm, armed robbery, and conspiracy to commit armed robbery. Petitioner

further contends that a larceny did not occur because the victim was left with $ 661.00

in his pocket, his jewelry, and his cell phone. The Michigan Court of Appeals rejected

Petitioner’s claim.

         The elements of armed robbery under Michigan law are: (1) an assault, and (2)

a felonious taking of property from the victim’s presence or person, (3) while the

defendant is armed with a weapon. See O’Guin v. Foltz, 715 F.2d 397, 400 (6th Cir.

1983).

         Under Michigan law, the elements of assault with intent to do great bodily harm

less than murder are: (1) an attempt or threat with force or violence to do corporal harm

to another (an assault), and (2) an intent to do great bodily harm less than murder. See

Lovely v. Jackson, 337 F. Supp. 2d 969, 977 (E.D. Mich. 2004)(citing People v.

Mitchell, 149 Mich. App. 36, 38, 385 N.W.2d 717 (1986)).

         Under Michigan law, a conspiracy is defined as “a mutual agreement or

understanding, express or implied, between two or more persons to a commit a

criminal act.” Cameron v. Birkett, 348 F. Supp. 2d 825, 839 (E.D. Mich. 2004)(quoting

People v. Carter, 415 Mich. 558, 567; 330 N.W.2d 314 (1982)). “[A] two-fold specific

intent is required for conviction: intent to combine with others, and intent to accomplish

the illegal objective.” Carter, 415 Mich. at 568. Direct proof of an agreement is not

required, nor is proof of a formal agreement necessary. Rather, it is sufficient that the

                                             7
circumstances, acts, and conduct of the parties establish an agreement. People v.

Cotton, 191 Mich. App. 377, 393 (1991). A conspiracy may be proven by

circumstantial evidence or may be based on inference. Id.

       The evidence was sufficient to convict Petitioner. The victim testified he had

$2,500 in his pockets when he left his home and went to the restaurant. The victim

was assaulted by three persons, one whom he identified as Petitioner. One person hit

the victim from behind while the other two men kept the victim on the ground while

hitting him with a blunt object and kicking him. After the attack, the victim had only

$ 661 remaining in his pocket and had not spent much money shopping. Petitioner and

Maliki knew that the victim had a large amount of money because they heard him

speaking on the phone with his attorney earlier that day. The jurors could infer from

the victim’s testimony that he had less money remaining after the robbery and that

money had been taken from him during the assault, so as to support the robbery and

conspiracy to commit robbery convictions.

       The jurors could also infer that Petitioner conspired with the other men to rob

and assault the victim. Petitioner and Maliki heard the victim tell his lawyer on the

phone that he had a large sum of cash. The victim testified that the two men looked at

each other suspiciously and left. Later that day, Petitioner telephoned the victim

several times to arrange a meeting. Some of these calls were determined to have

come from a cell phone registered to Mr. Lyons. When the victim came outside of the

restaurant to meet Petitioner as arranged, three individuals, including Lyons, were

there. Petitioner made a signal before someone hit him from behind. The victim

testified that petitioner and Lyons then joined in the attack to incapacitate him.

                                            8
       In light of the foregoing, the Michigan Court of Appeals’ determination that there

was sufficient evidence to support Petitioner’s convictions for conspiracy to commit

armed robbery and conspiracy to commit assault with intent to commit great bodily

harm was not an unreasonable application of clearly established federal law. Petitioner

is not entitled to relief on his first claim.

                                      B. Jury Instruction

       In his second claim, Petitioner contends that the trial court erred in giving a jury

instruction which impermissibly modified the burden of proof. The Michigan Court of

Appeals found that Petitioner had waived his jury instruction claim by failing to object at

trial. Respondent contends that this claim is procedurally defaulted.

                                     1. Procedural Default

       A state court conclusion that an issue was waived is considered a procedural

default. See e.g. Shahideh v. McKee, 488 F. App’x 963, 965 (6th Cir. 2012). Where a

defendant’s attorney expresses satisfaction with the trial court’s handling of the matter,

as was the case here, the claim of error regarding the issue is waived for appellate

review. See People v. Carter, 462 Mich. 206, 219 (2000). Because the Michigan Court

of Appeals relied on counsel’s expression of approval of the jury instructions as given

to reject petitioner’s claim, the claim is procedurally defaulted. See McKissic v. Birkett,

200 F. App’x 463, 471 (6th Cir. 2006).

       When the state courts clearly and expressly rely on a valid state procedural bar,

federal habeas review is also barred unless petitioner can demonstrate “cause” for the

default and actual prejudice as a result of the alleged constitutional violation, or can

demonstrate that failure to consider the claim will result in a “fundamental miscarriage

                                                9
of justice.” Coleman v. Thompson, 501 U.S. 722, 750-51 (1991). If a habeas petitioner

fails to show cause for his procedural default, it is unnecessary for the court to reach

the prejudice issue. Smith v. Murray, 477 U.S. 527, 533 (1986). However, in an

extraordinary case, where a constitutional error has probably resulted in the conviction

of one who is actually innocent, a federal court may consider the constitutional claims

presented even in the absence of a showing of cause for procedural default. Murray v.

Carrier, 477 U.S. 478, 479-80 (1986). To be credible, such a claim of innocence

requires a petitioner to support the allegations of constitutional error with new reliable

evidence that was not presented at trial. Schlup v. Delo, 513 U.S. 298, 324 (1995).

“‘[A]ctual innocence’ means factual innocence, not mere legal insufficiency.” Bousley v.

United States, 523 U.S. 614, 624 (1998).

       This Court is aware that procedural default is not a jurisdictional bar to review of

a habeas petition on the merits. See Trest v. Cain, 522 U.S. 87, 89 (1997). In addition,

“[F]ederal courts are not required to address a procedural-default issue before deciding

against the petitioner on the merits.” Hudson v. Jones, 351 F.3d 212, 215 (6th Cir.

2003)(citing Lambrix v. Singletary, 520 U.S. 518, 525 (1997)). “Judicial economy might

counsel giving the [other] question priority, for example, if it were easily resolvable

against the habeas petitioner, whereas the procedural-bar issue involved complicated

issues of state law.” Lambrix, 520 U.S. at 525. “However, where a straightforward

analysis of settled state procedural default law is possible, federal courts cannot justify

bypassing the procedural default issue.” Sheffield v. Burt, 731 F. App’x 438, 441 (6th

Cir. 2018), cert. denied, 139 S. Ct. 155 (2018).

                                      2. Application

                                            10
       Here, the Michigan Court of Appeals clearly indicated that Petitioner’s claim was

waived by defense counsel expressing satisfaction with the jury instructions. Banks,

2015 WL 6438128, at *9. The Michigan Court of Appeals also indicated that the jury

instructions as given “comports with former CJI2d 3.2 (now M Crim JI 3.2) and CJI2d

7.8[.]” Id. at *9. As such, Petitioner’s claim is waived and procedurally defaulted.

       Moreover, Petitioner has offered no reasons for his failure to preserve his claim

at the trial level. Although ineffective assistance of counsel may constitute cause to

excuse a procedural default, that claim itself must be exhausted in the state courts.

See Edwards v. Carpenter, 529 U.S. 446, 451 (2000). Although Petitioner has raised

allegations of ineffective assistance on direct appeal and in his petition, Petitioner did

not claim on his direct appeal or in his petition that trial counsel was ineffective on this

ground. Because Petitioner has never raised in the Michigan courts a specific claim

about trial counsel’s failure to object to the jury instructions as given by the trial court

judge, any alleged ineffectiveness of counsel cannot constitute cause to excuse

petitioner’s default. See Wolfe v. Bock, 412 F. Supp. 2d 657, 684 (E.D. Mich. 2006).

       Further, although Petitioner alleges that the trial court improperly instructed the

jury “[Y]ou may use the identification testimony alone to convict the defendant as long

as you believe the testimony..,” the record reflects that the trial court also informed the

jury that they may also “consider whether other evidence supports the identification

because it may be more reliable.” (ECF 6-19, PageID.1718-1719). The instruction

merely informed the jury that corroboration was not required to prove the offense and

that the victim’s independent testimony was sufficient. Petitioner likewise challenges

the trial court’s definition of reasonable doubt. However, “[T]he Supreme Court does

                                             11
not require any particular form of words to be used in advising the jury about the

government’s burden of proof.” Id. (citing Victor v. Nebraska, 511 U.S. 1, 21 (1994)).

           In sum, Petitioner has not presented any new reliable evidence to support any

assertion of innocence which would allow the Court to consider his second claim.2 The

claim is denied based on procedural default.

                             C. Ineffective Assistance of Counsel

           Petitioner argues that trial counsel was ineffective by 1) failing to sufficiently

impeach the complaining witness, 2) failing to investigate and introduce surveillance

video which would have corroborated his actual innocence, and 3) failing to object to

the prosecution’s use of false testimony and evidence.

                                        1. Legal Standard

           To show that he was denied the effective assistance of counsel under federal

constitutional standards, a defendant must satisfy a two prong test. First, the

defendant must demonstrate that, considering all of the circumstances, counsel’s

performance was so deficient that the attorney was not functioning as the “counsel”

guaranteed by the Sixth Amendment. Strickland v. Washington, 466 U.S. 668, 687

(1984). In so doing, the defendant must overcome a strong presumption that counsel’s

behavior lies within the wide range of reasonable professional assistance. Id. In other

words, petitioner must overcome the presumption that, under the circumstances, the

challenged action might be sound trial strategy. Strickland, 466 U.S. at 689. Second,


       2
          In his reply, Petitioner claims he is innocent because Bohen failed to identify him
in the first two photographic arrays. This is not actual innocence. Bohen did positively
identify petitioner in a third photographic show-up and also positively identified petitioner
at trial as one of his assailants.

                                                 12
the defendant must show that such performance prejudiced his defense. Id. To

demonstrate prejudice, the defendant must show that “there is a reasonable probability

that, but for counsel’s unprofessional errors, the result of the proceeding would have

been different.” Strickland, 466 U.S. at 694. The Supreme Court’s holding in Strickland

places the burden on the defendant who raises a claim of ineffective assistance of

counsel, and not the state, to show a reasonable probability that the result of the

proceeding would have been different, but for counsel’s allegedly deficient

performance. See Wong v. Belmontes, 558 U.S. 15, 27 (2009).

                                       2. Application

                                              1.

       Petitioner first contends that trial counsel was ineffective for failing to impeach

the complaining witness. The Michigan Court of Appeals rejected the claim as follows:

       As noted by Banks, Bohen’s testimony suffered from credibility issues.
       Bohen had suffered a closed head injury at some time in the past and as a
       result, experienced short term memory problems. One of the assailants
       dealt Bohen a severe blow to the head that sent a shard of his skull into his
       brain, likely causing additional memory problems. Bohen’s version of events
       evolved in the days following the attack, with the victim initially claiming that
       he had blacked out and remembered nothing to ultimately naming Banks
       and Lyons (by their nicknames and through photographic identification) as
       his assailants.

       Banks complains that defense counsel should have done more to impeach
       Bohen’s credibility on the stand. Decisions regarding how to cross-examine
       and impeach witnesses are matters of trial strategy. Defense counsel did
       cross-examine Bohen in an attempt to discredit his story. Counsel elicited
       testimony from the investigating officers that Bohen appeared to be
       “intentionally withholding information” immediately following the attack. Other
       evidence revealed that Bohen did not name his attackers, despite knowing
       Banks, until the officers discovered that the calls Bohen received had come
       from Lyons’s cell phone. Moreover, Bohen did not identify his attackers until
       after his friend, Chris Stege, visited him in the hospital. Despite a previous
       relationship with Banks, Bohen could not identify a photograph of Banks in

                                             13
       the initial black-and-white photographic lineup, suddenly recognizing him in
       a lineup after Stege’s visit. During closing argument, defense counsel
       argued that Bohen was a drug addict and dealer and was “a liar and a
       coward.” Counsel emphasized Bohen’s delay in identifying his attackers and
       argued the inference that Bohen was being untruthful. In short, the problems
       with Bohen’s testimony were clear and counsel utilized them to argue that
       his identification of Banks was not credible. The jury nonetheless rejected
       that argument. Absent any suggestions about further actions that could have
       been taken, Banks cannot show that counsel’s performance was deficient
       in this regard.

Banks, 2015 WL 6438128, at *9 (internal citation omitted).

       The Court agrees with the court of appeals. Trial counsel’s performance did not

constitute ineffective assistance of counsel where the record shows that defense

counsel carefully cross-examined Bohen and in his closing argument emphasized the

inconsistencies and weaknesses in his testimony. “Although other attorneys might

have reached a different conclusion about the value of cross-examining [Bohen]” in

greater detail, counsel’s strategic choice not to further cross-examine Bohen was

“within the wide range of reasonable professional assistance.” Indeed, trial counsel’s

strategic choice to forego more in-depth cross-examination is “virtually

unchallengeable” because he made it after considering the relevant law and facts of

the case. Finally, Petitioner has failed to identify how additional impeachment of Brad

Bohen would have affected the jury’s decision. Trial counsel did not perform

ineffectively by not more forcefully cross-examining Bohen, particularly when the effect

of further probing was entirely speculative. Habeas relief is not warranted based on

this allegation of ineffective assistance.

       Petitioner next contends that trial counsel was ineffective by not seeking to

admit the video that captured the assault, relying instead on still frames.


                                             14
      The Michigan Court of Appeals rejected this claim, stating:

      Banks further contends that counsel should not have stipulated to the
      admission of still frames from the T.G.I. Friday’s video footage and should
      have fought for admission of the entire video. Unfortunately, as the video
      footage was not admitted into evidence, it is not part of the lower court
      record. Nothing in the record suggests that the assailants’ faces were ever
      clearly visible in the footage such that Banks would be exonerated. Based
      on testimony from the investigating officers, it appears that the footage
      showed a violent assault perpetrated by two hooded men. Although the
      assailants could not be identified from the footage, from which counsel could
      have argued that there existed a reasonable doubt about Banks’s guilt,
      counsel could have feared prejudice to his client from viewing the assault in
      action. The jury could have reasonably inferred Banks’s role from other
      evidence, including the victim’s identification of Banks as one of his
      assailants, and convicted Banks of a greater charge based on the jurors’
      viewing of the actual assault footage. Accordingly, Banks has not overcome
      the presumption that there was a legitimate strategic reason for counsel’s
      objection.

Banks, 2015 WL 6438128, at *10 (Internal citation omitted).

      The court of appeals’ conclusion is reasonable and not contrary to federal law.

A defense counsel has no obligation to present evidence or testimony that would not

have exculpated the defendant. See Millender v. Adams, 376 F.3d 520, 527 (6th Cir.

2004)(internal quotation omitted). The video depicted the assailants dressed in

hoodies, which prevented the assailants from being identified. Evidence on a video of

perpetrators that could not be identified would not have exculpated Petitioner.

Petitioner has not presented any evidence on how admission of the video would have

exonerated him. Furthermore, the jury acquitted Petitioner of assault with intent to

commit murder and conspiracy to commit murder. Trial counsel could have reasonable

feared that Petitioner would be convicted as charged, if the jury saw the video of the

brutal nature of the assault. The Michigan Court of Appeals reasonably found that trial

counsel’s failure to push for the admission of the video was reasonable trial strategy.

                                           15
       Petitioner lastly contends that trial counsel was ineffective because the

complaining witness lied throughout his testimony and that the prosecutor violated

petitioner’s due process rights by presenting this false testimony.

       The Michigan Court of Appeals rejected this claim as follows:

       Although the investigating officers testified that Bohen seemed to
       purposefully withhold information in the beginning of the investigation, and
       Bohen’s credibility was placed into question on the stand, there is no
       suggestion that either the officers or the prosecutor had reason to know, or
       even believe, that Bohen lied when he ultimately identified his assailants.
       The jury had the necessary information to consider Bohen’s memory
       problems and adjudge his credibility. Accordingly, we discern no ground for
       granting Banks’s relief.

Banks, 2015 WL 6438128, at *10.

       The deliberate deception of a court and jurors by the presentation of known and

false evidence is incompatible with the rudimentary demands of justice. Giglio v. United

States, 405 U.S. 150, 153 (1972). There is also a denial of due process when the

prosecutor allows false evidence or testimony to go uncorrected. Napue v. Illinois, 360

U.S. 264, 269 (1959)(internal citations omitted). To prevail on a claim that a conviction

was obtained by evidence that the government knew or should have known to be false,

a defendant must show that the statements were actually false, that the statements

were material, and that the prosecutor knew they were false. Coe v. Bell, 161 F.3d 320,

343 (6th Cir. 1998). However, a habeas petitioner must show that a witness’ statement

was “indisputably false,” rather than misleading, to establish a claim of prosecutorial

misconduct or a denial of due process based on the knowing use of false or perjured

testimony. Byrd v. Collins, 209 F.3d 486, 517-18 (6th Cir. 2000).




                                           16
       Petitioner contends that “Bohen made several written statements to [the] police

and testified at [the] preliminary examination prior to trial, and that these statements

and testimony was (sic) laced with internal contadictions and were contradictory to

each other as well as his trial testimony.” (ECF 1, PageID.39).

       Mere inconsistencies in a witness’ testimony do not establish the knowing use of

false testimony by the prosecutor. Coe, 161 F.3d at 343. Additionally, the fact that a

witness contradicts himself or changes his story also does not establish perjury either.

Malcum v. Burt, 276 F. Supp. 2d 664, 684 (E.D. Mich. 2003)(citing Monroe v. Smith,

197 F. Supp. 2d at 762). A habeas petition should be granted if perjury by a

government witness undermines the confidence in the outcome of the trial. Id.

       Petitioner has failed to show that the complaining witness committed perjury at

his trial. The record reflects that the witness suffered from severe memory loss, which

trial counsel highlighted during his cross-examination of this witness. The

inconsistencies found with this witness’ testimony do not constitute perjury. Therefore,

the prosecutor did not violate petitioner’s due process rights by failing to correct any

perjured testimony.

       Petitioner has failed to show that Mr. Bohen committed perjury, thus, counsel

was not ineffective for failing to challenge his testimony on the ground that it was

perjured. Brown v. Burt, 65 F. App’x 939, 942 (6th Cir. 2003).

       Petitioner is not entitled to relief on his perjury or related ineffective assistance

of counsel claim.

                                      VI. Conclusion



                                             17
          For the reasons stated above, the state courts’ rejection of petitioner’s claims

did not result in decisions that were contrary to Supreme Court precedent, an

unreasonable application of Supreme Court precedent, or an unreasonable

determination of the facts. Accordingly, the petition for a writ of habeas corpus is

DENIED.

          Furthermore, reasonable jurists would not debate the Court’s assessment of

petitioner’s claims, nor conclude that the issues deserve encouragement to proceed

further. The Court therefore DECLINES to grant a certificate of appealability under 28

U.S.C. § 2253(c)(2).3 See Slack v. McDaniel, 529 U.S. 473, 484 (2000).

          SO ORDERED.

                                             S/Avern Cohn
                                             AVERN COHN
Dated: 9/25/2019                             UNITED STATES DISTRICT JUDGE




      3
         “The district court must issue or deny a certificate of appealability when it
enters a final order adverse to the applicant.” Rules Governing § 2254 Cases, Rule
11(a), 28 U.S.C. foll. § 2254.


                                              18
